—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Golar, J.), dated April 3, 2002, which denied his motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, without costs or disbursements.
Although the evidence submitted by the plaintiff established that the defendant driver violated Vehicle and Traffic Law § 1160 (c), the plaintiff failed to establish his freedom from comparative negligence as a matter of law (see Millus v Milford, 289 AD2d 543). Florio, J.P., O’Brien, Friedmann, Adams and Crane, JJ., concur.